Opinion of the Court by
FOLEY, J.
Defendant-Appellant Benjamin M. Quiday (Quiday) appeals from the “Findings of Fact, Conclusions of Law, and Order Denying Defendant’s Motion to Suppress Evidence” entered on August 19,2013 in the Circuit Court of the First Circuit1 (circuit court).
On appeal, Quiday contends the circuit court erred in denying his motion to suppress evidence and by not allowing him to present evidence on his motion to suppress evidence.
I. BACKGROUND
On October 9, 2012, Officer Joseph Hanawahine (Officer Hanawahine) was “assigned a narcotic complaint number 12443, which related that there were pakalolo[2] plants *126being grown at 94-325 Kahualena Street” in Waipahu, Hawai'i (Waipahu Residence).
On October 22, 2012, by helicopter, Officer Hanawahine conducted an aerial reconnaissance of the Waipahu Residence from an estimated height of 420 feet. Officer Hanawahine attested that he observed between twenty to twenty-five plants “with the color and structure resembling that of marijuana plants” in two rows on the Ewa3 side of the residence.
Later on October 22, 2012, Officer Hana-wahine conducted ground reconnaissance of the Waipahu Residence. He attested that the residence was the same residence that he had observed from the helicopter but that he was unable to see the plants from Kahualena Street. Officer Hanawahine checked with the State of Hawai'i Narcotics Enforcement Division (NED) to determine whether the Waipahu Residence was an authorized location to cultivate medical marijuana or if anyone associated with the address was a medicinal marijuana permit holder.
On October 23, 2012, Officer Hanawahine again conducted an aerial reconnaissance of the Waipahu Residence at a height approximately 420 feet above ground and made the same observations as he did the previous day. Also on October 23, 2012, NED informed Officer Hanawahine that the Waipahu Residence was not listed as an authorized location to cultivate medicinal marijuana nor were any of the names associated with that address registered as current medicinal marijuana patients with valid medicinal marijuana permits.
Officer Hanawahine conducted a third aerial reconnaissance of the Waipahu Residence before the end of October,
On October 26, 2012, the District Court of the First Circuit4 approved a search warrant, S.W. 2012-261, for the Waipahu Residence in order to search for marijuana plants, related paraphernalia, and other evidence of narcotics transactions.
On October 28, 2012, Sergeant Gregory Obara (Sergeant Obara) conducted a ground reconnaissance of the Waipahu Residence and observed a man in the front Ewa corner of the property appearing to be watering plants. Sergeant Obara saw the same man a short time later watering plants on the Ewa side of the residence. The plants were shielded from street view by gates, walls, and fences surrounding the property.
On October 29, 2012, the Honolulu Police Department (HPD) executed the search warrant and found Quiday in possession of marijuana with an aggregate weight of over three pounds, as well as other drug paraphernalia. Sergeant Obara identified Quiday as the man he saw watering plants the day before. HPD recovered twenty plants resembling marijuana plants from the area where Sergeant Obara observed Quiday watering plants.
On November 1, 2012, Plaintiff-Appellee State of Hawañ (State) charged Quiday with the offenses of commercial promotion of marijuana in the second degree, in violation of Hawaii Revised Statutes (HRS) § 712-1249.5(1)(a) (2014 Repl.),5 and unlawful use of drug paraphernalia, in violation of HRS § 329-43.5(a) (2010 Repl.).6
*127On April 8, 2013, Quiday filed “[Quiday’s] Motion to Suppress Evidence” (Motion to Suppress Evidence). Quiday sought to exclude “any and all evidence seized from his home, as a result of the execution of Search Warrant S.W. 2012-261” because: (1) “[t]he anonymous tip triggering the investigation was not reliable”; (2) “Officer Hanawahine’s resulting illegal aerial search violated [Qui-day’s] reasonable expectation of privacy”; and (3) “Officer Hanawahine omitted from his affidavit in support of the search warrant relevant, significant findings relating to his own credibility.”
On July 24, 2013, the circuit court heard argument on the Motion to Suppress Evidence and denied the motion on the record.
On August 19, 2013, the circuit court issued its “Findings of Fact, Conclusions of Law, and Order Denying Defendant’s Motion to Suppress Evidence.”
On August 26, 2013, Quiday filed a motion for the circuit court’s permission to file an interlocutory appeal. The circuit court granted Quiday’s motion on September 6, 2013. Quiday filed his notice of appeal on October 17, 2013.
II. STANDARD OF REVIEW
An appellate court reviews “ ‘the determination of probable cause for the issuance of a search warrant’ under the de novo standard of review.” State v. Detroy, 102 Hawai'i 13, 18, 72 P.3d 486, 490 (2003) (quoting State v. Navas, 81 Hawai'i 113, 123, 913 P.2d 39, 49 (1996)).
III. DISCUSSION
Quiday argues that the circuit court erroneously denied his Motion to Suppress Evidence because the search warrant lacked probable cause. The Motion to Suppress Evidence challenged the finding of probable cause on three grounds, which Quiday reasserts on appeal: (1) the anonymous tip triggering investigation was not reliable; (2) the aerial search violated Quiday’s reasonable expectation of privacy; and (3) Officer Hana-wahine omitted from his affidavit significant prior findings relating to his credibility.
“The right of the people to be free from unreasonable searches and seizures is firmly embedded in both the Fourth Amendment to the United States Constitution and article 1, section 7 of the Hawai'i Constitution.” Detroy, 102 Hawai'i at 21-22, 72 P.3d at 493-94.
“[A] search warrant may not issue except upon a finding of probable cause supported by oath or affirmation.” Id. at 18, 72 P.3d at 490 (quoting State v. Decano, 60 Haw. 205, 209, 588 P.2d 909, 913 (1978)). “Probable cause exists when facts and circumstances within one’s knowledge and of which one has reasonably trustworthy information are sufficient in themselves to warrant a person of reasonable caution to believe that an offense has been committed.” Detroy, 102 Hawai'i at 18, 72 P.3d at 490 (quoting Navas, 81 Hawai'i at 116, 913 P.2d at 42).
A. Anonymous Tip
Quiday argues that the anonymous tip on which Officer Hanawahine acted was insufficient to support the issuance of a search warrant because Officer Hanawahine’s affidavit in support of the State’s request for a search warrant did not contain (1) the underlying circumstances from which the informant concluded narcotics were where the informant claimed they were or (2) the underlying circumstances from which Officer Hanawahine concluded the informant was credible and the informant’s information was reliable.
“[W]hen hearsay, such as an anonymous tip, is used to establish probable cause, this court applies the two prong test announced in Aguilar v. Texas, 378 U.S. 108 [84 S.Ct. 1509, 12 L.Ed.2d 723] (1964), and expounded upon in Spinelli v. United States, 393 U.S. 410 [89 S.Ct. 584, 21 L.Ed.2d 637] (1969).” Detroy, 102 Hawai'i at 18, 72 P.3d at 490.
Under this test, the affidavit must contain some of the underlying circumstances from which the informant concluded that the narcotics were where he claimed they were, and some of the underlying circumstances from which the officer concluded that the informant, whose identity need *128not be disclosed, was “credible” or his information “reliable.”
Id. (block format altered) (emphasis and ellipsis omitted) (quoting State v. Davenport, 55 Haw. 90, 93, 516 P.2d 65, 68 (1973)). “If the tip alone is found inadequate under Aguilar, the other allegations which corroborate the information contained in the hearsay report should then be considered.” Id. at 19, 72 P.3d at 491 (citation, internal quotation marks, and brackets omitted).
The State concedes the anonymous tip alone could not form the basis of a search warrant, but must be corroborated by other information contained in the report. We therefore turn to whether Officer Hanawah-ine’s observations corroborating the information in the anonymous tip are sufficient to establish probable cause.
B. Reasonable Expectation of Privacy in Aerial Surveillance
Quiday challenges Officer Hanawahine’s aerial reconnaissance observations on the basis that they were warrantless searches unsupported by probable cause because Quiday had a reasonable expectation of privacy in his property.
i. The Fourth Amendment of the United States Constitution
The United States Constitution’s Fourth Amendment provides, “[t]he right of the people to be secure in them persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated!.]” U.S. Const. amend. IV. “ ‘At the very core’ of the Fourth Amendment ‘stands the right of a man to retreat into his own home and there be free from unreasonable governmental intrusion.’ ” Kyllo v. United States, 533 U.S. 27, 31, 121 S.Ct. 2038, 150 L.Ed.2d 94 (2001) (citing Silverman v. United States, 365 U.S. 505, 511, 81 S.Ct. 679, 5 L.Ed.2d 734 (1961)). Where the government intrudes on an individual’s private affairs, it becomes a “search and seizure” within the meaning of the Fourth Amendment. Katz v. United States, 389 U.S. 347, 351-53, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967).
In California v. Ciraolo, 476 U.S. 207, 213, 106 S.Ct. 1809, 90 L.Ed.2d 210 (1986), the United States Supreme Court analyzed “whether naked-eye observation of the [defendant’s] curtilage by police from an aircraft lawfully operating at an altitude of 1,000 feet violates an expectation of privacy that is reasonable.”7 The Supreme Court held that the defendant could not reasonably have expected that his garden was protected from public or official inspection from the air. Id. at 211-214, 106 S.Ct. 1809. According to the Ciraolo court, public airways are similar to public highways and “the mere fact that an individual has taken measures to restrict some views of his activities” does not “preclude an officer’s observations from a public vantage point where he has a right to be and which renders the activities clearly visible.” Id. at 213, 106 S.Ct. 1809.
In Florida v. Riley, 488 U.S. 445, 109 S.Ct. 693, 102 L.Ed.2d 835 (1989) (plurality opinion), the United States Supreme Court examined whether helicopter surveillance from an altitude of 400 feet, which revealed marijuana growing in the defendant’s partially covered greenhouse, constituted a search requiring a warrant. A plurality of the court concluded that the surveillance was not a “search” for Fourth Amendment purposes, noting specifically that there is no lower limit of the navigable airspace allowed to helicopters and that flight by helicopters in public airways is routine. Id. at 450-511, 109 S.Ct. 693 (noting, however, “We would have a different case if flying at that altitude had been contrary to law or regulation.”). “Any member of the public could legally have been flying over [defendant’s] property in a helicopter at the altitude of 400 feet and could have observed [defendant’s] greenhouse.” Id. at 451, 109 S.Ct. 693. The plurality noted that although the defendant had shielded his marijuana from view at ground level, because the roof was left partially open, the marijuana growing inside was could be viewed from an *129aerial vantage point. Id. Thus, the defendant could not reasonably have expected the partially hidden contraband to be immune from being viewed from the air. Id.
The United States Supreme Court has twice held that aerial surveillance of private homes and surrounding areas does not constitute a search where the area is not covered from aerial view. Kyllo, 533 U.S. at 33, 121 S.Ct. 2038 (citing Ciraolo, 476 U.S. 207, 106 S.Ct. 1809; Riley, 488 U.S. 445, 109 S.Ct. 693). We conclude that under federal law, Officer Hanawahine’s aerial observation of Quida^s property was not a “search” within the meaning of the Fourth Amendment. However, Hawai'i courts “are free to give broader privacy protection than that given by the federal constitution.” Detroy, 102 Hawai'i at 22, 72 P.3d at 494 (quoting State v. Mallan, 86 Hawai'i 440, 448, 950 P.2d 178, 186 (1998)).8 As such, we turn to whether Officer Hanawahine’s aerial observation was a “search” within the meaning of article I, section 7 of the Hawai'i Constitution.
ii. Article I, section 7 of the Hawai'i Constitution
Hawaii’s most significant eases examining the propriety of aerial surveillance are instructive, but they do not squarely address the dispositive issue in this case. We note that these cases relied primarily on the interpretation of whether an individual has a reasonable expectation of privacy under federal law, and not explicitly under article I, section 7 of the Hawai'i Constitution. In State v. Stachler, 58 Haw. 412, 570 P.2d 1323 (1977), the Hawai'i Supreme Court held that a defendant did not have a reasonable expectation of privacy from aerial observation of his marijuana patch, and therefore the helicopter surveillance was not a search “in the constitutional sense.” Id. at 420, 570 P.2d at 1328-29. The supreme court based its conclusion on findings from the lower court: (1) under “state law and Civil Aeronautics Board regulations, the police helicopter was flying at a lawful and reasonable height”; (2) there had been no “continued aerial harassment or prolonged aerial surveillance” of the defendant’s property over hours or days; (3) law enforcement had not employed “highly sophisticated viewing devices”; and (4) that there were occasional helicopter flights by the National Guard, crop dusters, and light aircrafts, including tour, pleasure and business craft, that flew over the area each day. Id. at 418-19, 570 P.2d at 1327-28 (footnote omitted). The supreme court held that the helicopter surveillance of the marijuana patch fell into the “open view” doctrine under federal law. Id. at 420, 570 P.2d at 1328-29.
In State v. Knight, 63 Haw. 90, 621 P.2d 370 (1980), the Hawai'i Supreme Court held that the defendant’s premises and appurte*130nances were in “open view” when police observed a marijuana patch growing in an open field and, therefore, defendant had no reasonable expectation of privacy from aerial reconnaissance. Id. at 93, 621 P.2d at 373. However, the police used binoculars in order to view the contents of defendant’s greenhouse, which was covered by a shade cloth. Id. The supreme court noted that the defendant’s “premises were located in a remote area, surrounded by vegetation and forest [and t]he greenhouse was covered by materials so that the naked eye was unable to observe what was therein.” Id. at 93, 621 P.2d at 373-74. This evidence, the supreme court concluded, “exhibited [the defendant’s] reasonable expectation of privacy,” and therefore, the use of binoculars “as a visual aid to the naked eye” violated the defendant’s expectation of privacy.9 Id. The supreme court suppressed the seized evidence as fruits of the poisonous tree. Id. at 93, 621 P.2d at 374.
We test the constitutionality of warrantless aerial surveillance under article I, section 7 of the Hawai'i Constitution with consideration of the relevant factors discussed in Stachler and Knight, and of the recognized purposes of the exclusionary rule.10 The factors discussed in Stachler and Knight are: (1) compliance with state and federal flight regulations; (2) the targeted and prolonged nature of the aerial surveillance; (3) the use of highly sophisticated viewing devices; (4) the frequency of other vehicles over the area; and (6) the remote nature of and the vegetation surrounding the observed property. See Knight, 63 Haw. at 93, 621 P.2d at 373-74; Stachler, 58 Haw. at 418-20, 570 P.2d at 1327-29. These factors are balanced with principles underlying the exclusionary rule: (1) to protect individual privacy; (2) to deter illegal police conduct; and (3) to preserve the integrity of the judiciary. See State v. Torres, 125 Hawai'i 382, 394, 262 P.3d 1006, 1018 (2011).
Here, there is no evidence that Officer Hanawahine did not comply with state or federal flight regulations,11 nor is there evidence that Officer Hanawahine used the aid of a sophisticated viewing device to view Quiday’s marijuana plants. There is also no evidence regarding the frequency of other aircraft in that area.
There is, however, evidence that Officer Hanawahine’s flights were targeted and prolonged because he made three targeted flights in fewer than four days, although the record is unclear as to the details of the third flight. Targeted aerial surveillance of a property is at odds with Hawaii’s constitutional protections of individual privacy. Officer Hanawahine claims in his affidavit that on October 22, 2012, he unambiguously identified “about twenty to twenty five (20-26) plants with the color and structure resembling that of marijuana plants” based upon his “training and experience” of at least ten years. The need for two more flights to confirm his observations is unclear.
Additionally, the marijuana plants were located in the curtilage of his home, and should be less susceptible to warrantless “open view” searches. See People v. Cook, 41 Cal.3d 373, 221 Cal.Rptr. 499, 710 P.2d 299, 303 (1985);12 but cf. Ciraolo, 476 U.S. at *131213, 106 S.Ct. 1809 (“That the area is within the curtilage does not itself bar all police observation.”).
At the hearing on Quiday’s Motion to Suppress Evidence, the circuit court noted that the relevant cases in which Hawai'i appellate courts have considered the use of aerial surveillance of individual property are from 1980 or earlier. The circuit court stated, “This is 2013. Technology has changed, the world has changed, and that what might have been considered, there needs to be a definition of what sophisticated electronic surveillance might be, as the definition may have changed as the world has changed.” In light of increasing technological advances, we remain steadfast in our view that the article I, section 7 of the Hawai'i Constitution protects individuals from intrusion of their right to privacy. See Kyllo, 533 U.S. at 33-34, 121 S.Ct. 2038 (“It would be foolish to contend that the degree of privacy secured to citizens by the Fourth Amendment has been entirely unaffected by the advance of technology.”). The California Supreme Court observed the need for protection from governmental intrusion in light of technological advance, stating:
The People imply that law enforcement officers are entitled to use a technological advance—mechanical flight—which has merely given the public at large a vantage point it does not previously enjoy. But the prevalence of air travel does not excuse us from the delicate balancing of societal and privacy interests which underlies constitutional protections against “unreasonable” searches and seizures. Striking that balance, we must conclude that an individual has a reasonable expectation of privacy from purposeful police surveillance of his back yard from the air. We can conceive of no societal or law enforcement interest strong enough to justify such unfettered intrusions on the sanctity of private residences.
Cook, 221 Cal.Rptr. 499, 710 P.2d at 305. We agree, and interpret article I, section 7 of the Hawai'i Constitution to protect an individual from targeted aerial surveillance of the individual’s residence and its curtilage.
The circuit court erred in concluding that Quiday did not have a reasonable expectation of privacy in the area surrounding his house from aerial surveillance. The search warrant for the Waipahu Residence was based upon an illegal search by the police and the evidence seized pursuant to the warrant was “fruit of the poisonous tree.” See Knight, 63 Haw. at 93, 621 P.2d at 374. Because we vacate and remand on these grounds, we need not address Quiday’s remaining arguments on appeal.
IY. CONCLUSION
Therefore, the “Findings of Fact, Conclusions of Law, and Order Denying Defendant’s Motion to Suppress Evidence” entered on August 19, 2013 in the Circuit Court of the First Circuit is vacated and this case is remanded for proceedings consistent with this Opinion.

. The Honorable Colette Y. Garibaldi presided.


. In Hawaiian, "Pakalolo” means marijuana. See Mary Kawena Pukui & Samuel H. Elbert, Hawaiian Dictionary at 304 (2d ed. 1986).


. "Ewa” is a Hawaiian word used as a directional term, referring to the direction of a place located to the west of Honolulu. See Pukui & Elbert, Hawaiian Dictionary at 42.


. The Honorable Dean E. Ochiai presided over the State’s application for a search warrant.


. HRS § 712-1249.5(1)(a) provides:
§ 712-1249.5 Commercial promotion of marijuana in the second degree. (1) A person commits the offense of commercial promotion of marijuana in the second degree if the person knowingly: (a) Possesses marijuana having an aggregate weight of two pounds or more[.]
(Format altered.)


. HRS § 329-43.5(a) provides:
§ 329-43.5 Prohibited acts related to drug paraphernalia, (a) It is unlawful for any person to use, or to possess with intent to use, drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance in violation of this chapter. Any person who violates this section is guilty of a class C felony and upon conviction may be imprisoned pursuant to section 760-660 and, if appropriate as provided as provided in section 706-641, fined pursuant to section 706-640.


. "At common law, the curtilage is the area to which extends the intimate activity associated with the 'sanctity of a man’s home and the privacies of life[.]' ” Oliver v. United States, 466 U.S. 170, 180, 104 S.Ct. 1735, 80 L.Ed.2d 214 (1984) (citing Boyd v. United States, 116 U.S. 616, 630, 6 S.Ct. 524, 29 L.Ed. 746 (1886)).


. [I]t is well-established that as long as we afford defendants the minimum protection required by the federal constitution, we are free to provide broader protection under our state constitution. [State v. Quino, 74 Haw. 161, 170, 840 P.2d 358, 362 (1992)] (citing State v. Texeira, 50 Haw. 138, 142 n. 2, 433 P.2d 593, 597 n. 2 (1967)); see also State v. Bowe, 77 Hawai'i 51, 57, 881 P.2d 538, 544 (1994) (emphasizing that " '[w]hen the United States Supreme Court’s interpretation of a provision present in both the United States and Hawai'i Constitutions does not adequately preserve the rights and interests sought to be protected, we will not hesitate to recognize the appropriate protection as a matter of state constitutional law.’ ”).
In the area of searches and seizures under article I, section 7, we have often exercised this freedom. See, e.g., Quino, 74 Haw. at 170, 840 P.2d at 362 (declining to adopt the definition of seizure employed by the United States Supreme Court and, instead, choosing to afford greater protection to the citizens of Hawai'i); State v. Kim, 68 Haw. 286, 289-90, 711 P.2d 1291, 1293-94 (1985) (declining to adopt the federal standard and requiring police officers to have a "reasonable basis of specific articula-ble facts to believe a crime has been committed” before ordering a driver to get out of the car after a traffic stop); State v. Tanaka, 67 Haw. 658, 661-62, 701 P.2d 1274, 1276 (1985) (holding on independent state grounds that there is a reasonable expectation of privacy in trash bags and thus warrantless seizure of them violates article I, section 7, absent exigent circumstances); State v. Fields, 67 Haw. 268, 282, 686 P.2d 1379, 1390 (1984) (providing broader protection on the state level for probationers subject to warrantless searches); State v. Kaluna, 55 Haw. 361, 367-69, 520 P.2d 51, 57-58 (1974) (providing broader protection under article I, section 7, in the area of warrantless searches incident to a valid custodial arrest than is provided on the federal level).
State v. Lopez, 78 Hawai'i 433, 445, 896 P.2d 889, 901 (1995).


. In State v. Holbron, 65 Haw. 152, 648 P.2d 194 (1982), the Hawaii Supreme Court held that "where binoculars are used only to confirm unaided observations into an area where appellant has no reasonable expectation of privacy, the surveillance does not constitute an unlawful search.” Id. at 154, 648 P.2d at 197.


. The Hawaii exclusionary rule departs from the federal exclusionary rule in that in addition to serving the purpose of deterring governmental officials from circumventing constitutional protections, the Hawaii exclusionary rule serves the "equally valuable” purpose of protecting the privacy rights of Hawai'i citizens. Lopez, 78 Hawai'i at 446, 896 P.2d at 902.


. Quiday argues that Officer Hanawahine violated 14 C.F.R § 91.119(b) because Officer Hanawahine flew below the 1000-foot floor. However, Quiday set forth no evidence showing that Officer Hanawahine did not comply with 14 C.F.R. § 91.119(b) or (d), or any other state or federal regulation.


. California courts have made explicit the high privacy interest in the "curtilage” of a residence, defined as “that zone immediately surrounding the home where its private interior life can be expected to extend.” Cook, 221 Cal.Rptr. 499, 710 P.2d at 303 (citing People v. Edwards, 71 Cal.2d 1096, 80 Cal.Rptr. 633, 458 P.2d 713, 716 n. 2 (1969)). The California Supreme Court has explained, “One’s yard may unavoidably be ex*131posed to casual glances from passing aircraft, but he may still reasonably assume that it will not be intently examined by government agents who are flying over it for that specific purpose.” Id. 221 Cal.Rptr. 499, 710 P.2d at 304.